— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Calabretta, J.), rendered June 7, 1990, convicting him of assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s conviction arises out of an incident on December 26, 1988, in which he shot and seriously injured another man. For the first time on appeal, the defendant claims that the court committed reversible error when it admitted extensive evidence of the defendant’s involvement in an uncharged assault that had occurred the previous day. Because the defendant never objected to this testimony during the trial, he failed to preserve the issue for this court’s review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). Moreover, under the circumstances of this case, we decline to review the issue in the exercise of our interest of justice jurisdiction.
*670Given that the defendant was a persistent felony offender who committed a heinous crime for which he expressed no remorse, the sentence imposed was proper (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find that they are either unpreserved for appellate review or without merit (see, CPL 470.05 [2]). Thompson, J. P., Bracken, Harwood and Copertino, JJ., concur.